         Case 1:19-cv-07729-JGK Document 27 Filed 10/21/19 Page 1 of 2
             Case 1:19-cv-07729-JGK Document 24 Filed 10/16/19 Page 1 of 2



Jason M. Orange! (JD 7204)
fdrEmgel@,ipcounselors.com
Ashly .E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 37 I 1)                             USOC SDNY
bscully@ipcounselors.com                               DOCUMENT
Danielle S. Yamali (DY 4228)                           ELECTRONICALL y FILED
dfutte1man@ipcounselors.com                            DOC#~~--~-L
EPSTEIN DRANGEL LLP                                    DATE FILED:      .   lfJ/JqJ!r_==
60 East 42nd Street, Suite 2520
New York, NY 10165
Tel~phone.:    (212) 292-5390
Facsimile:     (212) 292-5391
Attorneysfbr Plaint[[!'
Smart Study Co .. lid

                             UNITED STA TES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



SMART STUDY CO., LTD.,
Plaint[[/'

V.

08ZHANOXIAOQIN, et al,                                       CIVIL ACTION No.
Defendams                                                    1: 19-cv-7729 (JGK)




                           NOTICE OF VO LUNTARY DISMISSAL

PURSUANT TO Rule 41 (a)(l )(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Smart
Study Co., Ltd. (''Smai1 Study') or "Plaintiff'), by its undersigned attorneys, hereby gives notice
of dismissal of all claims against Defendant YUZhou Star in the above.:.captioned action, with
prejudice, and with' each party to bear its own attorneys' fees, costs and expenses.
       Case 1:19-cv-07729-JGK Document 27 Filed 10/21/19 Page 2 of 2
        Case 1:19-cv-07729-JGK Document 24 Filed 10/16/19 Page 2 of 2




Dated: October 15,2019                                  Respectfully submitted,




                                          BY:
                                                 Brieanne Seu y S 3711)
                                                 bscully@ipcounselors.c0m
                                                 EPSTEIN DRANGEL LLP
                                                 60 East 42 nd Street, Suite 2520
                                                 New York, NY 10165
                                                 Telephone:      (212) 292-5390
                                                 Facsimile:      (212) 292-5391
                                                 Attorneys.for Plaintijj'
                                                 Smart Study Co., ltd.

It is so ORDERED.

Signed at New York, NY on
                            /oJ/('1~
                             ~     ~£{~
                                   United States District Judge




                                      2
